Citation Nr: 1624919	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  11-02 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for left cheek scars.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Brother


ATTORNEY FOR THE BOARD

P. Gibbs, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 2001 to November 2003.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In June 2011 a hearing was held before a Decision Review Officer (DRO), and in May 2015 a Travel Board hearing was held before the undersigned; transcripts of both hearings are associated with the record.  In August 2015 this issue was remanded for an examination to ascertain the existence and etiology of the claimed scar.   


FINDING OF FACT

The Veteran is not shown to have a left cheek scar.


CONCLUSION OF LAW

Service connection for a left cheek scar is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.655(b) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits; it applies in the instant case.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence in January 2012, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

At the Travel Board hearing in May 2010, the undersigned explained the legal requirements for substantiating a claim of service connection; noted that while there was evidence of a possible etiological factor for a cheek scar shown in the Veteran's service treatment records (STRs), there was no evidence in the record showing that the Veteran had a left cheek scar, and that the Veteran indicated that his failure to appear for a VA scar examination was due to a miscommunication; and indicated that the Board would be arranging for development to establish the presence and etiology of this claimed disability.  Accordingly, the U.S. Court of Appeals for Veterans Claims guidelines regarding notice provided by the presiding judge at a hearing have been met.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  A hearing notice defect has not been alleged.

The Veteran's STRs are associated with the record.  VA medical records have been secured.  The Veteran was scheduled for VA examinations in this matter in February 2010, April 2013, and (pursuant to the Board's remand) November 2015.  He appeared for the February 2010 examination, but declined a scar examination.  He failed to report for the April 2013 examination.  And he again failed to report (without providing cause) for the examination scheduled in November 2015.  VA's duty to assist by arranging for a VA examination (see 38 C.F.R. § 3.159(c)(4)) is met; the Veteran has failed in his concomitant duty to appear when one is scheduled.  See 38 C.F.R. § 3.326(a).  The Veteran has not identified any pertinent evidence that remains outstanding.  Under these circumstances, the Board finds VA's duty to assist is met.

Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §  1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
To substantiate a claim of service connection, there must be evidence of: a current disability (for which service connection is claimed); incurrence or aggravation of a disease or injury in service; and a nexus between the current disability and the disease or injury in service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A threshold requirement in a claim of service connection is that there must be competent evidence of the disability for which service connection is claimed.  In the absence of proof of a current disability, there is no valid claim of service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement that a current disability be present is satisfied when a claimant has a disability at the time of a claim for VA disability compensation is filed or at any time during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

When a claimant fails to report for an examination scheduled in conjunction with an original service connection claim, the claim shall be rated based on the evidence of record.

Factual Background

Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81  (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran contends that while stationed in Naples, Italy during service he hit his face on a power unit resulting in a scar on his left cheek.  Alternatively, he claims that a left cheek scar is a residual of an insect bite in service.

An October 2002 STR shows that the Veteran was seen for possible insect bite to the left upper cheek (sustained during the preceding night), while he was sleeping.  Redness and swelling in the affected area on the cheek were noted.  The provider indicated that the complaint was likely due to an insect bite; due to the sensitivity of the area it was treated as presumptive cellulitis.  The STRs do not show any further follow-up or other related complaints.  The Veteran's October 2003 service separation examination report is silent for complaints or finding of a left cheek scar. 

On February 2010 VA examination, it was noted that the Veteran had "no scar issues," and that he had declined a scar evaluation. 

At the June 2011 DRO hearing, the Veteran described a facial injury in service.  He related that a doctor had indicated that his condition looked like a spider bite (provided treatment with antibiotics).  He stated that the antibiotics brought the swelling down, but his "face still had damage to it."  When asked if he had denied having scars on 2010 VA examination, he stated that he did not.  

The Veteran was scheduled for a VA scars examination in April 2013; he failed to report.  

At the May 2015 Travel Board hearing, the Veteran testified that he had not declined an examination; that his failure to report for the April 2013 examination was due to a miscommunication; and that he was willing to report for an examination to determine the existence and etiology of a left cheek scar.  The undersigned observed that the documentation of an insect bite in the STRs identified a possible etiological factor for a facial scar; that the Veteran's postservice medical records did not show a left cheek scar; and that evidence of a left cheek scar was a critical threshold legal requirement necessary to substantiate the instant claim, as the existence of the claimed disability was not established.  The Veteran was advised that his appearance for the examination that would be scheduled to assist him was critical.  

An examination to determine the existence and etiology of a left cheek scar was scheduled in November 2015 examination; the Veteran failed to report.
Analysis

The initial threshold matter that must be addressed here (as in any claim seeking service connection) is whether or not there is competent evidence that the Veteran currently has (or during the pendency of the claim has had) the disability for which service connection is sought.  See Boyer v. Nicholson, 210 F.3d 1351, 1353 (Fed. Cir. 2000); McClain v. Nicholson, 21 Vet. App. 319 (2007). 

While the Veteran's STRs show an etiological factor for a left cheek scar (the insect bite noted), and he has alleged another (an injury in service), there is no evidence in the record that he has, or during the pendency of the claim has had a left cheek scar.  Although swelling and redness were noted when the Veteran was seen for the insect bite, a scar was not then specifically noted; and there was no complaint or finding of a scar noted when the Veteran was examined for separation from service.  His postservice medical records do not show any notation of a left cheek scar, and he has not identified any medical provider whose records would show he has a left cheek scar.

Recognizing its duty to assist the Veteran by scheduling an examination to ascertain the existence and etiology of scar (see 38 C.F.R. § 3.159), the RO arranged for such an examination to be scheduled on multiple occasions.  On each occasion he failed to appear.  On the most recent (pursuant to the Board's remand) he did not provide an cause for his failure to report; and there is no evidence in the record to reflect that he did not receive the notice.   

The governing regulation in such situations provides that the determination must be based on the evidence of record.  See 38 C.F.R. § 3.655(b).  As the record does not show that the Veteran has (or at any time during the pendency of the instant claim has had) a left cheek scar), he has not presented a valid claim of service connection. The preponderance of the evidence is against this claim, and the appeal in this matter must be denied.  



ORDER

Service connection for a left cheek scar is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


